Wood, J. In this case the order of the court removing appellant from office upon the filing of indictments for embezzlement and misdemeanor in office was erroneous, as, under :the Constitution, art. 7, § 27, and the act of March 9, 1877, only suspension from office follows upon the filing of the indictment. Removal follows upon conviction. But doubtless the court, meant suspension instead of. removal in his order and we will so construe it, since it is clear that, in view of the decision in Howard v. State, ante, p. 586, no prejudice results. Affirm.